Brady, Judge.
The motion must be granted. The plaintiff, however, must pay, as a condition of the order allowing the proposed amendment, the defendants’ taxable costs since the answer was served, and must relinquish his right to the costs of the appeal heretofore determined ordered to abide the event of the new trial, in the event of his succeeding in the action. (Downer agt. Thompson 6 Hill, 377.) Ordered accordingly.*

 Costs adjusted by the judge so as to include all defendants’ costs since the answer, the costs of the appeal, and all defendants’ disbursements, to be paid as a condition of the order.